Case 1:19-cv-11374-AT Document 21 Filed 06/05/20 Page 1 of 2
                Case 1:19-cv-11374-AT Document 21 Filed 06/05/20 Page 2 of 2
     Hon. Analisa Torres, U.S.D.J.
     U.S. District Court, S.D.N.Y.
     June 5, 2020
     Page 2 of 2

            This represents Defendant’s third request for such an extension of time and related
     adjournments. The prior requests, also upon consent, were granted (ECF Documents 17 and 19).
     We appreciate the Court’s attention to this matter and are available at the Court’s convenience
     should it have any questions.

                                                  Respectfully submitted,

                                                  David Grech
                                                  David J. Grech
                                                  Brittany L. Primavera


     cc:    Chambers (via email)
            All Counsel of Record (via ECF and email)




*5$17(' %\ -XO\   'HIHQGDQW VKDOO DQVZHU RU RWKHUZLVH UHVSRQG WR WKH
FRPSODLQW

,W LV IXUWKHU 25'(5(' WKDW WKH LQLWLDO SUHWULDO FRQIHUHQFH VFKHGXOHG IRU -XQH   LV
$'-2851(' WR -XO\   DW  DP %\ -XO\   WKH SDUWLHV VKDOO VXEPLW
WKHLU MRLQW OHWWHU DQG SURSRVHG FDVH PDQDJHPHQW SODQ

62 25'(5('

'DWHG -XQH  
       1HZ <RUN 1HZ <RUN
